Under an information charging that in Harmon county, May 15, 1924, Oscar Mitchell and Earl Mitchell did have in their possession certain intoxicating liquor, to wit, about five gallons of choc and mash, which contained more than one-half of 1 per cent. of alcohol, measured by volume, and capable of being used as a beverage, with the unlawful intent to violate provisions of the prohibitory law, they were jointly tried and convicted, and in accordance with the verdict of the jury were each sentenced to pay a fine of $50 and be confined in the county jail for 30 days.
The appeal was lodged in this court December 9, 1924. No brief has been filed in behalf of the plaintiffs in error, and no appearance was made to orally argue the case at the time of its submission.
An examination of the record leaves no reasonable question in our mind as to the sufficiency of the evidence *Page 64 
to sustain the verdict and judgment of conviction, and, finding no prejudicial error, the judgment of the trial court is affirmed.
BESSEY, P.J., and EDWARDS, J., concur.